DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 04/27/2020.
Claims 1-20 are pending in the application.
Priority
This application is a continuation application of and claims priority to U.S. Patent Application No. 15/939,041 filed on March 28, 2018, now U.S. Patent No. 10,637,685, which claims the benefit of U.S. Provisional Appl. No. 62/557,988, filed September 13, 2017, U.S. Provisional Appl. No. 62/514,583, filed June 2, 2017, and U.S. Provisional Appl. No. 62/478,414, filed March 29, 2017.
Examiner’s Interview 
The claims in this application have been carefully reviewed. To advance prosecution, on 5/16/2022 Examiner discussed the filing of Terminal disclaimer with Applicant’s representative Mark Wolfe, in view of the parent application now Patent US 10,637,685. Applicant’s representative and Examiner agrees on the filing of the TD.
Terminal Disclaimer
The eTD filed on 05/17/2022 is accepted is reviewed and is accepted.
IDS
IDSs filed 11/04/2020, 07/07/2021 and 05/17/2022 all have been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claim 1 is allowed because a search has been performed and no prior art, alone or in combinations, teaches the combination of features that the electrical permutation device is configured to permute, based on the input ports, the plurality of packet flows received on each of the input ports across the output ports of the electrical permutation device to provide connectivity between the input ports and each of the output ports such that each output port receives a different unique permutation of the input ports and the respective source addresses of the packet flows. These features in combination with others render the claim allowable.
Independent claims 14 and 20 reciting similar limitations are allowed for the same reasons. Thus, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior art 
Pub. No.: US 2007/0255849 A1 to Zheng titled Network for Permutation or De-Permutation Utilized By Channel Coding Algorithm discloses switching operations where data flows can be permuted. However, Zheng does not teach that: the electrical permutation device is configured to permute, based on the input ports, the plurality of packet flows received on each of the input ports across the output ports of the electrical permutation device to provide connectivity between the input ports and each of the output ports such that each output port receives a different unique permutation of the input ports and the respective source addresses of the packet flows.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/17/2022



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414